Name: EFTA Surveillance Authority Decision No 159/98/COL of 25 June 1998 amending the EFTA Surveillance Authority Decision No 71/94/COL concerning the status of Norway with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1998-09-03

 Important legal notice|E1998C0159EFTA Surveillance Authority Decision No 159/98/COL of 25 June 1998 amending the EFTA Surveillance Authority Decision No 71/94/COL concerning the status of Norway with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia Official Journal L 244 , 03/09/1998 P. 0018 - 0019EFTA SURVEILLANCE AUTHORITY DECISION No 159/98/COL of 25 June 1998 amending the EFTA Surveillance Authority Decision No 71/94/COL concerning the status of Norway with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, in particular Article 17 and Protocol 1(4)(d) thereof,Having regard to the Act referred to in point 5 of Chapter I of Annex I to the Agreement on the European Economic Area concerning the animal health conditions governing the placing on the market of aquaculture animals and products (Council Directive 91/67/EEC), and in particular Article 5 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5(2)(d) and Protocol 1, Article 1(e) thereof,Whereas Norway, by Decision of the EFTA Surveillance Authority No 71/94/COL (1), was recognised as approved continental zone and coastal zone for fish with regard to infectious hematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) and whereas a non approved buffer zone towards Russia was introduced by Decision No 220/96/COL of the EFTA Surveillance Authority (2);Whereas on 13 February 1998 a case of VHS has been confirmed in Sogn and Fjordane County in Norway;Whereas the authorities of Norway have taken the necessary measures to eliminate the disease and to prevent its spread;Whereas in accordance with the Act concerning acquaculture the status of Norway must be withdrawn;Whereas, however, a large part of Norway can still be considered as being an approved zone;Whereas it is necessary to proceed with these actions at the same time;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Decision No 71/94/COL is amended as follows:1. point 1 is replaced by the following:'1. The parts of Norway referred to in the Annex are recognised as approved continental zone and as approved coastal zone for fish with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia.`2. the following Annex is added:'ANNEXIHNNorway, with the exemption of the Norwegian part of the catchment areas of Grense Jakobselv and Pasvik river and the rivers in between and the associated coastal region.VHSNorway, with the exemption of the Norwegian part of the catchment areas of Grense Jakobselv and Pasvik river and the rivers in between and the associated coastal region, and the catchment area of RÃ ¸deggevannet and RÃ ¸deggesdraget to the estuary.`2. This Decision shall enter into force on 1 July 1998.3. This Decision is addressed to the EFTA States.4. This Decision shall be authentic in the English language.Done at Brussels, 25 June 1998.For the EFTA Surveillance AuthorityHannes HAFSTEINCollege Member(1) OJ L 247, 22. 9. 1994, p. 45; EEA Supplement to OJ 94/EEA/35/07.(2) OJ L 78, 20. 3. 1997, p. 32; EEA Supplement to OJ 97/EEA/12/05.